SUMMARY ORDER

Gordon Henry appeals from a judgment of the United States District Court for the Western District of New York (Schroeder, M.J.), entered on March 12, 2003, granting the defendants’ motion for summary judgment and dismissing the complaint. Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues.
This Court reviews the district court’s grant of summary judgment de novo. See Young v. County of Fulton, 160 F.3d 899, 902 (2d Cir.1998). In doing so, this Court is required to construe the evidence in the light most favorable to the non-moving party and to draw all reasonable inferences in its favor. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986); Maguire v. Citicorp Retail Servs., Inc., 147 F.3d 232, 235 (2d Cir.1998). Summary judgment is appropriate only where “there is no genuine issue as to any material fact and ... the moving party is entitled to a judgment as a matter of law.” Fed.R.Civ.P. 56(c).
We affirm for substantially the reasons stated in the March 11, 2003 decision and order issued by the district court.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.